People v McEachern (2015 NY Slip Op 02501)





People v McEachern


2015 NY Slip Op 02501


Decided on March 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-05859
 (Ind. No. 1319/12)

[*1]The People of the State of New York, respondent, 
vEric McEachern, appellant.


Lynn W. L. Fahey, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Thomas M. Ross of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered May 14, 2013, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings consistent herewith.
"CPL 720.20(1) requires  that there be a youthful offender determination in every case where the defendant is eligible, even where the defendant fails to request it, or agrees to forgo it as part of a plea bargain'" (People v Ramirez, 115 AD3d 992, 993, quoting People v Rudolph, 21 NY3d 497, 501). Here, as the People correctly concede, the Supreme Court failed to consider whether the defendant should be treated as a youthful offender. Accordingly, the defendant's sentence must be vacated and the matter remitted to the Supreme Court, Kings County, for resentencing after determining whether the defendant should be adjudicated a youthful offender (see People v Brooks, 120 AD3d 1255, 1256; People v Ramirez, 115 AD3d at 993; People v Tyler, 110 AD3d 745). We express no opinion as to whether the Supreme Court should afford youthful offender status to the defendant.
In light of our determination, the defendant's remaining contention has been rendered academic.
BALKIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court